Citation Nr: 1523528	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis, including whether a separate rating is warranted for left knee instability.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.

3.  Entitlement to a rating in excess of 10 percent for left ankle degenerative arthritis.

4.  Entitlement to a rating in excess of 10 percent for right ankle degenerative arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain.

6.  Entitlement to an effective date prior to February 22, 2011, for the award of service connection for thoracolumbar spine strain.

7.  Entitlement to an effective date prior to January 25, 2011, for the award of service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014; a transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within Virtual VA.

The issues of entitlement to a rating in excess of 10 percent for left knee degenerative arthritis, including whether a separate rating is warranted for left knee instability; entitlement to a rating in excess of 10 percent for right knee degenerative arthritis; entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain; and entitlement to an effective date prior to January 25, 2011, for the award of service connection for obstructive sleep apnea are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the Board videoconference hearing that a withdrawal of the issues of entitlement to a rating in excess of 10 percent for left ankle degenerative arthritis, entitlement to a rating in excess of 10 percent for right ankle degenerative arthritis, and entitlement to an effective date prior to February 22, 2011, for the award of service connection for thoracolumbar spine strain,
is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for left ankle degenerative arthritis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement a rating in excess of 10 percent for right ankle degenerative arthritis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to entitlement to an effective date prior to February 22, 2011, for the award of service connection for thoracolumbar spine strain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In March 2014, the Veteran requested on the record at his Board videoconference hearing that the issues of entitlement to a rating in excess of 10 percent for left ankle degenerative arthritis, entitlement to a rating in excess of 10 percent for right ankle degenerative arthritis, and entitlement to an effective date prior to February 22, 2011, for the award of service connection for thoracolumbar spine strain,
be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and these issues must be dismissed.


ORDER

The appeal for entitlement to a rating in excess of 10 percent for left ankle degenerative arthritis is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for right ankle degenerative arthritis is dismissed.

The appeal for entitlement to an effective date prior to February 22, 2011, for the award of service connection for thoracolumbar spine strain is dismissed.




REMAND

The Veteran's claims related to his right and left knee ratings, his thoracolumbar spine rating and the effective date for the award of service connection for obstructive sleep apnea require additional action prior to the Board's adjudication.

Knees

The Veteran's most recent VA examination of right and left knee disabilities was in March 2011.  The Board observes that the report of that examination indicates no worsening of range of motion of either knee with repetitive testing.  At his March 2014 hearing, however, the Veteran reported that no repetitive testing occurred at the time of the examination.  He recalled that he was only required to squat one time.  The Veteran's representative spoke with a private physician, who also submitted a statement into the record.  This private physician clearly indicated that testing of range of motion without repetitive testing is not sufficient.  Moreover, the Veteran reported at the hearing that he attempted repetitive squatting during a telephone conversation with his representative.  He recalled being able to squat to an approximate 90 degree angle on the first attempt, that he started to lose his balance on the second attempt and was able to bend to an approximate 40 degree angle, and that on the third attempt he was tight and sore and unstable and was only able to bend to approximately 35 degrees.  The Veteran, however, did not indicate which knee he was referring to when describing these estimations.  The Veteran also did not have the benefit of a tool to measure range of motion, such as the goniometer used by VA examiners.  Nonetheless, the Veteran's testimony and the private physician's statement clearly indicate that the March 2011 VA examination report is inadequate and that the Veteran's knee disabilities have likely worsened since that time.  Further, private records in August 2010, clearly show a private physician's notation of left knee instability.  The March 2011 examiner, however, suggested that no such instability exists.  The Veteran, at the time of the hearing, alleged that a separate rating is warranted for left knee instability.  For these reasons, the Board finds that the right and left knee claims must be remanded for a new VA examination.

Spine

The Veteran is also seeking an initial rating in excess of 10 percent for thoracolumbar spine strain.  The most recent examination for this disability was in February 2012.  Private records in March 2012, however, indicate that the Veteran's back pain was increasing.  The Board also observes the October 2010 private physician's note showing a diagnosis of low back pain with radicular pain in the left hip and leg, which was noted as likely due to spinal stenosis with radiculopathy and lumbar spondylosis.  At the March 2014 hearing, the Veteran reported ongoing radicular pain down his left hip and down his leg past his knee.  He reported that he can do no lifting, no exercise and no running.  In that more than three years has passed since the most recent comprehensive examination of the Veteran's lumbar spine, and the evidence suggests that the February 2012 examination report may not show the current severity of the disability, the Board finds that a remand of this claim is warranted in order to afford the Veteran a current VA spine examination.

Sleep Apnea

The Veteran claims that an earlier effective date is warranted for the award of service connection for obstructive sleep apnea.  At the time of the March 2014 Board videoconference hearing, the Veteran and his representative alleged that the March 2007 rating decision by which the RO originally denied service connection for sleep apnea contained clear and unmistakable error (CUE).  In a March 2014, the Veteran's representative presented a written statement alleging CUE in the March 2007 rating decision.  This allegation is a separate claim that must be adjudicated by the RO.  The decision on this issue would indeed directly impact the matter of whether an earlier effective date is warranted for the award of service connection for obstructive sleep apnea.  The effective date claim is, therefore, inextricably intertwined with the matter of whether CUE exists in the March 2007 rating decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim of entitlement to an effective date prior to January 25, 2011, for the award of service connection for obstructive sleep apnea must be held in abeyance until such time that the CUE claim is adjudicated.

Records

Finally, the record before the Board includes VA outpatient records from the Oklahoma City, VA Medical Center (VAMC) dated through September 12, 2013.  On remand, the RO should assist the Veteran in obtaining ongoing VA and private treatment records related to the disabilities at issue.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA orthopedic examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected right and left knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner, to include range of motion findings following repetitive testing, as well as a determination as to the extent of any knee instability experienced by the Veteran.  


3.  Once the record is developed to the extent possible, afford the Veteran a VA spine examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected thoracolumbar spine strain.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner, to include range of motion findings following repetitive testing, as well as a determination as to the extent of any radiculopathy present, as is suggested by the October 2010 private treatment note and March 2014 hearing testimony.  

4.  The RO should also undertake any other development it determines to be warranted.

5.  The RO must adjudicate the issue of whether CUE exists in the March 2007 rating decision as to the denial of service connection for obstructive sleep apnea and inform the Veteran of his appellate rights with respect to that decision.

6.  Then, the RO should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


